539 Pa. 476 (1994)
653 A.2d 615
COMMONWEALTH of Pennsylvania, Appellee,
v.
Steven Keith ANDERSON, Appellant.
Supreme Court of Pennsylvania.
Argued January 25, 1994.
Filed December 15, 1994.

ORDER
PER CURIAM.
And now this 15th day of December, 1994, the Commonwealth's petition for reargument is denied. Our original order of October 26, 1994, 538 Pa. 574, 650 A.2d 20, however, is modified as follows: the judgments of sentence for aggravated assault, attempted murder and possession of an instrument of crime are vacated. The case is remanded for resentencing.
MONTEMURO, J., is sitting by designation.